Citation Nr: 1730036	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-36 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status post head trauma with migraine headaches and dizziness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1986 to January 1987 and from February 2003 to May 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board denied the claim in September 2015, but this decision was subsequently vacated in January 2017, the Court of Appeals for Veterans Claims (Court) and remanded for further consideration.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to an evaluation in excess of 10 percent for status post head trauma with migraine headaches and dizziness; which the Board previously denied.  

The Veteran was provided a VA medical opinion in December 2014 in order to determine whether the increase in his headaches and claimed head trauma was the result of head trauma incurred in-service or a second head trauma sustained after a period of service in 2007.  The examiner opined that the residuals of the Veteran's head trauma were the result of a head injury incurred after a period of service in 2007.  The Board relied on this opinion to deny the Veteran an increased disability rating in September 2015.  

In January 2017, the Court found December 2014 VA medical opinion the Board relied on was inadequate, because it did not address whether the June 2007 incident may aggravated symptoms of a TBI sustained in-service or whether the symptomatology exhibited after the June 2007 accident was worsened as a result of his previous head injury.  The Court further found that the opinion was inadequate, because it did not take into consideration the Veteran's reports of headaches and dizziness during VA examinations in April 2005 and November 2006, as well as during treatment between July 2006 and October 2006.  As such, the Board finds that remand is necessary in order to address the Court's concerns with the December 2014 medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with an additional VA medical opinion in order to address the following questions:

1a.  Is it at least as likely as not (50 percent or more) that the Veteran's claimed conditions of increased residuals of a head injury to include headaches and dizziness were incurred in or caused by a head injury that occurred in 2007?  Why or why not?

1b.  Is it at least as likely as not (50 percent or more) that the June 2007 head injury aggravated the symptoms of a head injury sustained in-service in December 2003?  Why or why not?

1c.  Is it at least as likely as not (50 percent or more) that the symptomatology exhibited after the June 2007 accident worsened as a result of the Veteran's previous head injury in December 2003?  Why or why not?

1d.  What is the significance, if any, of the Veteran's reports of headaches and dizziness during VA examinations in April 2005 and November 2006 as well as during treatment between July 2006 and October 2006?  Why?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




